Memorandum by the Court. The testator left his residuary estate in trust and provided that the same should be invested by the trustees, and the income therefrom paid to, or applied monthly to the use of his widow during her lifetime, “ together with as much of the principal or corpus of my estate as she may deem necessary for her maintenance comfort and well being (for which she shall not be required to make or file any account)
The Surrogate has construed this language to mean that respondent widow has an absolute right in her discretion to demand and receive all or any part of the corpus of the trust which she deems necessary for her maintenance, comfort and well-being. We agree with this construction, subject of course to any debt that may be a lien against the residuary estate. Petitioners-appellants concede in their brief on appeal that any desire by said respondent expressed in good faith for her own well-being must be satisfied. Apparently it has been sought to make an issue of respondent’s good faith. Without conceding that such an inquiry is relevant under the circumstances we nevertheless conclude that the Surrogate’s construction and the decree appealed from are supported by the law and the facts.
Decree affirmed, with costs to respondent payable out of the estate.